914 F.2d 1495
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Scott S. WORKMAN, Petitioner-Appellant,v.Arthur TATE, Jr., Supt., Respondent-Appellee.
No. 89-3944.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1990.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Petitioner, Scott S. Workman, appeals a judgment of the district court which denied his petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Pursuant to a jury trial, petitioner was convicted in 1983 on one count of kidnapping, one count of attempted rape and one count of extortion.  He was sentenced to consecutive prison terms of 5-15 years and 3-10 years.  After exhausting his state court remedies and filing two unsuccessful federal habeas corpus petitions, petitioner filed the instant petition for a writ of habeas corpus raising eight claims based upon alleged ineffective assistance of appellate counsel.  The district court held all eight claims to be without merit under the standard set forth in Strickland v. Washington, 466 U.S. 668, 687 (1984), and Jones v. Barnes, 463 U.S. 745, 751 (1983), and denied the petition.  Petitioner filed a timely motion for reconsideration which the court denied on September 27, 1989.  Petitioner appealed.


3
After careful consideration of the record in light of the arguments contained in the parties' briefs, the court concludes that the district court did not err in denying the petition for habeas relief.  Accordingly, the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.